Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This application is in condition for allowance except for the following formal matters: 
Claim Objections
Claim 1 and 26 are objected to because of the following reason:
	Claim 1 and 26, both recite “at least two regions are provided on 
	(a) a single coil element of the at least one 10first coil element or 
	(b) different coil elements of the at least one first coils element
	which have a different normal vector.” It is unclear what “a different normal vector” means in the recitation. Since there are at least two regions, they should have two normal vectors which area different. Therefore, “which have different normal vector” should be changed to --which have different normal vectors--
Appropriate correctios are required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “at least second coil element of the operating device” in claim 1 must be shown.  No new matter should be entered (It is noted that in all the Figures of the instant drawings, operating device 200 does not have any coil element at all. Specifically, Fig. 1 shows only two coil elements 106 and 111 which are included in communication device 100. Similarly, Fig. 3 shows only two coil elements 406 and 411 that are included in communication device 400. Thus, there is not any coil element of operating device 200 has been shown as claimed).
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “at least two regions…which have a different normal vector” in claim 1 must be shown.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Reasons for Allowance
Claims 1-26 would be allowable if claims 1 and 26 are rewritten to overcome the claimed objections, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
	The closet prior art, US 2014/0005399 (Ito et al), discloses, in Fig. 1,  at least one communication device configured to conduct a wireless short-range 5communication with a mobile operating device, wherein a communication device includes at least one two-dimensionally formed first coil element configured to be electromagnetically coupled to at least one second coil; However, Ito fails to specifically teach at least two regions are provided on a single coil element of the at least one 10first coil element or on different coil elements of the at least one first coils element which have a different normal vector as defined in claims 1 and 26.
	Claims 2-25 are allowed because they depend on the allowed claim 1.
					Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
	A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
						Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trinh Vo Dinh whose telephone number is (571) 272-1821 and email address is trinh.dinh@uspto.gov. The examiner can normally be reached at 9am-5pm on Monday & Thursday & Friday.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez Cruz, can be reached on  (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

May 18, 2022

/TRINH V DINH/for Trinh V Dinh, Patent Examiner of Art Unit 2845